Citation Nr: 1106933	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-25 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection a low back condition.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for a right shoulder 
condition, including as secondary to a low back condition.

4.  Entitlement to service connection for focal demyelinating 
injury to the right ulnar nerve at the elbow, claimed as a right 
arm condition.

5.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.  
His awards and decorations include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran provided additional evidence at his hearing along 
with a waiver of RO review of that evidence.

The issues of service connection for a low back condition, for a 
right shoulder condition, for a right elbow condition, and for 
bilateral carpal tunnel syndrome addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not appeal a February 1992 rating decision 
that denied service connection for a back condition.

2.  Evidence received since the February 1992 final rating 
decision includes medical evidence confirming that the Veteran 
currently has a chronic low back disorder, which was not 
satisfactorily verified prior to February 1992.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for a low back condition has been received and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
implemented at 38 C.F.R. § 3.159 (2010), amended VA's duties to 
notify and assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

Because the previously final claim of entitlement to service 
connection for a back condition has been reopened, the Board need 
not discuss whether the notice requirements of the VCAA, as set 
forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

The Veteran's claim for service connection for a back condition 
was denied by an unappealed February 1992 rating decision.  
Except as provided 38 U.S.C.A. § 5108, when a claim is disallowed 
by the Board, the claim may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

At the time of the February 1992 unappealed rating decision the 
Veteran had been provided a partial VA examination.  However, the 
January 1991 VA examination was incomplete and it is unclear from 
the examination report whether or not the Veteran had a current 
chronic back disability at that time.

The newly submitted evidence contains both VA and private medical 
records showing that the Veteran currently has degenerative joint 
disease of the lumbar spine.  Because a current chronic back 
disability is now clearly shown, which was not clearly shown 
prior to the February 1992 final rating decision, this newly 
submitted evidence is material to the Veteran's claim.  Because 
new and material evidence has been received, the claim of service 
connection for a low back condition is reopened.  


ORDER

New and material evidence having been received, the claim of 
service connection for a low back condition is reopened.


REMAND

The Veteran reports that he fell and injured his back while in he 
was in combat in Vietnam.  On his August 2008 substantive appeal 
he also reported that the same injury hurt his wrists, right 
shoulder and right elbow.  In this case the record confirms that 
the Veteran had combat service in Vietnam.  Consequently the 
Board accepts that his report of the injury in service is true.  
See 38 U.S.C.A. § 1154.  The record reveals that the Veteran 
currently has low back, carpal tunnel syndrome and right ulnar 
nerve disability.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

In this case, the Board accepts that the Veteran had an injury 
during service and the record reveals that the Veteran currently 
has chronic low back, carpal tunnel syndrome and right ulnar 
nerve disabilities.  Additionally, the Veteran contends that he 
has had continued back, bilateral hand pain, and right elbow pain 
ever since the in-service injury.

The Board finds that the Veteran's sworn testimony and his 
statements to medical providers as to continued symptomatology 
for his low back, carpal tunnel and right elbow disabilities 
between active service and the present meets the threshold for 
finding that the Veteran's current disabilities may be associated 
with the in-service injury.  Therefore, he must be provided with 
a VA examination, which includes medical opinions, in order to 
determine the nature and etiology of these disabilities.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been provided VCAA notice with respect to his 
claims for service connection for bilateral carpal tunnel 
syndrome and for a right elbow ulnar nerve disability.  On remand 
he should be provided the required notice.  

The Veteran also maintains that he has a right shoulder 
disability secondary to his low back disability.  Consequently 
the claim for service connection for a right shoulder disability 
is in this manner inextricably intertwined with the Veteran's 
claim for service connection for a low back disability.  Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991). 

The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice compliant with 
the Veterans Claims Assistance Act of 2000 
(VCAA) with respect to the claims for service 
connection for bilateral carpal tunnel 
syndrome and for a right elbow ulnar nerve 
disability.

2.  The Veteran's VA medical records dated 
from February 2009 to present should be 
obtained and associated with the claims file.

3.  When the above actions have been 
accomplished, the Veteran should be afforded 
the appropriate examination(s) to determine 
the nature and etiology of his low back, 
right shoulder, right elbow, and bilateral 
carpal tunnel disabilities.  All indicated 
tests and studies should be conducted.  The 
claims folder must be made available to the 
examiner(s) for review before the 
examination(s).  After the completion of the 
examination(s) and review of the medical 
records, the examiner(s) should attempt to 
express the following opinions:

a) Is it as likely as not (50 percent chance 
or greater) that the Veteran's low back 
disability is causally related to service, 
including as a result of an injury reported 
by the Veteran during active service?

b) Is it as likely as not that the Veteran's 
carpal tunnel syndrome disability is causally 
related to service, including as a result of 
an injury reported by the Veteran during 
active service?

c) Is it as likely as not that the Veteran's 
focal demyelinating injury ot the right ulnar 
nerve at the elbow, claimed as a right arm 
condition, is causally related to service, 
including as a result of an injury reported 
by the Veteran during active service?

d) Is it as likely as not that the Veteran's 
right shoulder condition, is causally related 
to service, including as a result of an 
injury reported by the Veteran during active 
service, or is it as likely as not that the 
Veteran's right shoulder condition is caused 
or aggravated by the Veteran's low back 
condition?

The reasons and bases for all opinions should 
be provided.

4.  After the above actions have been 
accomplished, the RO/AMC should readjudicate 
the Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case which 
includes review of all evidence received 
since the April 2010 supplemental statement 
of the case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


